Election/Restrictions

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 06/07/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krokoszinski et al. (US 20070137696 A1), hereinafter Krokoszinski, as evidenced by Danaboyina et al. (US 20090068113 Al), hereinafter Danaboyina, and Lunt et al. (US 20140283896 A1), hereinafter Lunt.
Regarding claim 1, Krokoszinski teaches a building element having a solar energy converter included therein (paragraph 0001).
Krokoszinski (figure 3) teaches a panel (10), which is a substrate.  Krokoszinski teaches that the panel (10), or substrate, is manufactured from a composition that comprises a fluorescent dye and an optically transparent optical polymer or an optically transparent glass (paragraph 0026 middle).  Krokoszinski (figures 2 and 3) teaches that the panel (10), or substrate, has top and bottom surfaces as well as plural edges.
Krokoszinski (figure 3) teaches that the panel (10), or substrate, comprises a fluorescent dye (paragraph 0026 middle), which may be a squaraine or squaraine derivative (paragraph 0054 bottom).  As evidenced by Danaboyina, the squaraine moiety exhibits absorption and emission in the near infrared region (paragraph 0007 middle).
Krokoszinski (figure 3) teaches photovoltaic (PV) cells (4) at side edges of the panel (10).  Krokoszinski (figure 2) teaches that the PV cells (4) receive emitted radiation (16) from within the panel (10).  Krokoszinski teaches that the wavelength of the radiation that impinges on the faces of the PV cell (4) is converted to being substantially in the near infra-red region of the electromagnetic spectrum (paragraph 0048 bottom), which corresponds to the band-gap of the material employed in the PV cell (4) (paragraph 0086 top).

Krokoszinski (figure 3) does not specify that the panel (10), or substrate, transmits 45 % or more of visible light, absorbing no more than 50 % at all visible wavelengths.
However, Krokoszinski teaches that the building element may be used as a window pane or a building façade (paragraph 0001) for a green-house or office space (paragraph 0091 top) or residential building (paragraph 0091 bottom).
Therefore, in order to enable the window or façade to transmit light that plants or people within the green-house, office, or home could use, it would have been obvious to one of ordinary skill in the art to make the panel, or substrate, maximally transmissive of visible light, thereby arriving at the claimed invention.

Krokoszinski (figure 3) teaches that the panel (10), or substrate, may comprise squaraines and their derivatives, phthalocyanines and their derivatives, or a combination thereof (paragraph 0054).  As evidenced by Lunt, phthalocyanines and their derivatives are near infrared (NIR) fluorophores (paragraph 0044) which absorb and emit light in the NIR region (claim 9).
Krokoszinski does not positively teach an embodiment combining a squaraine or squaraine-derivative with a phthalocyanine or phthalocyanine-derivative where the two absorb and emit at different wavelengths from each other.  However, because Krokoszinski teaches these two options as compatible aspects of a single invention and because Krokoszinski teaches combining compounds in a single embodiment, it would have been obvious to one of ordinary skill in the art to combine a phthalocyanine or phthalocyanine derivative with the squaraine or squaraine derivative and reasonably expect the resulting panel to emit IR light to the PV cells.  Furthermore, it would have been obvious to one of ordinary skill in the art to select compounds active at substantially different wavelengths first because doing so would have been substantially easier than selecting two structurally different compounds with identical optical behavior and second because fluorophores with complementary spectral activity predictably would have provided more complete coverage of the IR region.
Thus, Krokoszinski as modified teaches instant claimed first and second dye layers. 

Regarding claim 3, Krokoszinski (figure 2) teaches that the panel (10), or substrate, is manufactured from a composition that comprises an optically transparent organic polymer or an optically transparent glass having a fluorescent dye dispersed therein (paragraph 0042 top).  Thus the dye is distributed throughout a thickness of the panel (10), or substrate.

Regarding claim 4, the rejection of claim 1 provides a rationale for maximizing the visible transmission of the Krokoszinski's (figure 2) panel (10), or substrate, which contains the dye layer.  Maximizing transmission includes minimizing absorption.  Thus it would have been obvious to one of ordinary skill in the art to minimize that layer's absorption, thereby arriving at the claimed invention.

Regarding claim 5, Krokoszinski (figure 2) teaches that the panel (10), or substrate, which contains the dye layer, guides emitted radiation (16) to the PV cells (4), thereby acting as a waveguide.

Regarding claim 9, Krokoszinski (figure 3) teaches an adhesive (6) with the same refractive index as the panel (10), or substrate, between it and the PV cell (4) (paragraph 0035 top).  Krokoszinski's adhesive (6) is the claimed index matching layer.

Regrding claim 11, Krokoszinski teaches that the building element may be used as a window pane or a building façade (paragraph 0001) for a green-house or office space (paragraph 0091 top) or residential building (paragraph 0091 bottom).

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krokoszinski as applied to claim 1 above, and further in view of Mapel et al. (US 20100193011 A1), hereinafter Mapel.
Regarding claim 2, Krokoszinski (figure 2) does not teach the dye applied to the panel's (10) top or bottom surface.  Instead, Krokoszinski teaches that the panel (10), or substrate, is manufactured from a composition that comprises an optically transparent organic polymer or an optically transparent glass having a fluorescent dye dispersed therein (paragraph 0042 top).  Thus, in Krokoszinski, the dye is distributed throughout a thickness of the panel (10), or substrate.
However, Mapel (figure 1) teaches a luminescent solar concentrator (LSC) (100) in which a PV cell (140) is coupled to a slab waveguide whose chromophores (130) receive light (110) and emit light to the solar cell (140).  Mapel teaches that the chromophores may be disposed in or on the substrate or the substrate may be impregnated with them (paragraph 0095 bottom).
Therefore, given Mapel's teaching that either configuration would have been effective, it would have been obvious to one of ordinary skill in the art to apply the dye to either the upper or lower surface of Krokoszinski's (figure 2) panel (10) and reasonably expect it to effectively convert the light to the desired wavelength(s).
Claim 10 recites a "high refractive index."  Applicant's specification defines a high refractive index as being at least 1.7 [page 9 lines 20-21].  Krokoszinski (figure 2) does not specify the panel's (10), or substrate's, refractive index. 
However, Mapel (figure 1) teaches an LSC (100) in which a PV cell (140) is coupled to a slab waveguide whose chromophores (130) receive light (110) and emit light to the solar cell (140). Mapel teaches that by increasing the refractive index of the substrate, the light trapping efficiency of the solar concentrator may be increased (paragraph 0097 top).  Mapel recommends a material having a refractive index of at least 1.7 (paragraph 0097).
Therefore, in order to increase light trapping in Krokoszinski's (figure 3) panel (10), it would have been obvious to one of ordinary skill in the art to make it of a material having a refractive index of at least 1.7.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krokoszinski as applied to claim 1 and 14 above, and further in view of Klem (US 20090047487 A1), as evidenced by Cohen et al. (US 5160826 A), hereinafter Cohen.
Regarding claims 6 and 7, and Krokoszinski does not teach a wavelength selective mirror on the panel's, or substrate's, top surface.
However, Krokoszinski teaches that the building element may be used as a window pane or a building façade (paragraph 0001) for a green-house or office space (paragraph 0091 top) or residential building (paragraph 0091 bottom).
Klem relates to flat panes used as windows in all manner of human structures (paragraph 0008 top).  Klem teaches that billions of birds are killed worldwide after colliding with glass and plastic (paragraph 0008 top).  Klem teaches that, while humans do not see UV light, birds do (paragraph 0011).  Klem teaches placing on the pane's outer surface a pattern comprising elements made from substances that reflect UV wavelengths but are invisible to the normal human eye (paragraph 0019).
Therefore, in order to prevent birds from flying into Krokoszinski's window pane or building façade, it would have been obvious to one of ordinary skill in the art to apply a UV reflective coating on its outer, light-incident, "top" surface.  This coating would have been a wavelength selective mirror allowing the passage of visible and NIR light while reflecting UV.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
Krokoszinski (figure 2) teaches reflective layer (28), which is a mirror, on the panel's (10), or substrate's, bottom surface. However, Krokoszinski does not disclose a second wavelength selective mirror coupled to the bottom surface, wherein the second wavelength selective mirror reflects light at the peak emission wavelength, reflects light at the peak absorption wavelength, and transmits light in the visible band.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721